DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US 2015/0101625) in view of Lee et al. (US 2020/0237014 showing earliest foreign priority date 8/9/2017).
Referring to Claim 1, Newton teaches a method comprising:
receiving, via a wireless communication interface (see APP in fig. 47) capable of supporting paired interaction (see 104 of fig. 9 showing communication between only two devices), a data packet (see paragraph 47 which shows data sent from cigarette 102 to smartphone 100 of fig. 9) from an aerosol provision device 102 (fig. 9) via a wireless communication network (see 104 of fig. 9 and paragraph 47 which shows the network as Bluetooth), wherein the data packet contains information relating to at least one physical characteristic of the aerosol provision device (see fig. 10 where the information displayed is physical data of the cigarette), wherein the at least one physical characteristic comprises:

determining an identity of the aerosol provision device based at least in part on the at least one physical characteristic of the aerosol provision device (see fig. 8 which shows a particular LED color to match and identify a particular flavor and nicotine concentration); and
changing an aspect of a user interface based on the determined identity of the aerosol provision device, wherein changing an aspect of the user interface comprises displaying a graphical representation of the aerosol provision device on the user interface (see fig. 11 which shows aspects changing according to trends 122 as shown by a graph 126).
	Newton does not teach the physical characteristic including a color of the aerosol provision device. Lee teaches the physical characteristic including a color of the aerosol provision device (see end of paragraph 100). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lee to the device of Newton in order to better track nicotine consumption by a user.
Referring to Claim 2, Newton also teaches the wireless communication interface as a Bluetooth low energy communication interface (see paragraph 37 which shows BLE as the circuitry involved in the device in fig. 2).
Referring to Claim 3, Newton also teaches the data packet is a Bluetooth low energy data packet and the information relating to at least one physical characteristic of 
Referring to Claim 5, Newton teaches a color related to an aerosol provision device conveyed as a hex color code (paragraph 51 which shows RGB color which is hex color code conveyed on puff colors of the cigarette). Lee teaches the color being a color of the aerosol provision device (see end of paragraph 100). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lee to the device of Newton in order to better track nicotine consumption by a user.
Referring to Claim 6, Lee also teaches the color of the aerosol provision device conveyed as a predetermined code (see paragraph 103 which shows image-type code as the predetermined code which has information including color as shown in paragraph 100).
Referring to Claim 7, Newton teaches the determining the identity of the aerosol provision device comprising using information stored in a database in a memory (see paragraph 46 which states the table in fig. 8 stored in memory) to translate a code received in the data packet into a color related to the aerosol provision device determining the identity of the aerosol provision device comprises using information stored in a database in a memory to translate the predetermined code received in the data packet into a color of the aerosol provision device (see paragraph 46 which shows how the flavor and nicotine concentration is identified as a LED color according to the stored database shown in fig. 8). Lee teaches the code as a predetermined code (see 
Referring to Claim 9, Lee also teaches the data packet received from the aerosol provision device includes at least one of a batch number, a serial number or a product identification number of the aerosol provision device (see paragraph 187 which shows serial number).
Referring to Claim 10, Newton also teaches the determining the identity of the aerosol provision device comprising comparing the at least one physical characteristic of the aerosol provision device to a database of physical characteristics of aerosol provision devices stored in a memory (see paragraph 46 which shows how the flavor and nicotine concentration, as the physical characteristics, are identified as a LED color according to a database stored memory shown in fig. 8).
Referring to Claim 11, Newton also teaches wherein changing an aspect of the user interface comprises one or more of playing a video, playing a sound, changing one or more display settings of the user interface, or changing one or more colors displayed on the user interface (see paragraph 46 which shows the changing of the LED colors as the changing of colors displayed on the user interface).
Referring to Claim 14, Newton also teaches a portable electronic device 100 (fig. 9) comprising:
	at least one processor (see 100 of fig. 9 where it is known in the art for a smartphone to have a processor);
	a wireless communication interface capable for supporting paired interaction (see 104 of fig. 9 showing communication between only two devices); and
	memory comprising instructions which, when executed by the at least one processor cause the at least one processor to perform the method (see paragraph 37 which shows memory).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton and Lee and further in view of Cameron (US 2017/0020188).
Referring to Claim 12, the combination of Newton and Lee does not teach receiving, via the wireless communication interface, a data packet from a second aerosol provision device via the wireless communication network, wherein the data packet from the second aerosol provision device contains information relating to at least one physical characteristic of the second aerosol provision device;
determining an identity of the second aerosol provision device based at least in part on the at least one physical characteristic of the second aerosol provision device; and
changing an aspect of a user interface based on the determined identity of the first aerosol provision device and the second aerosol provision device to enable a selection from a user of one of the first aerosol provision device or the second aerosol provision device.
Cameron teaches receiving, via the wireless communication interface, a data packet from a second aerosol provision device (see one of vape devices 1302, 1304, or 1306 in fig. 13) via the wireless communication network 1312 (fig. 13), wherein the data packet from the second aerosol provision device contains information relating to at least one physical characteristic of the second aerosol provision device (see paragraph 138 which shows a profile of each of the vape devices transmittable to another device);
determining an identity of the second aerosol provision device based at least in part on the at least one physical characteristic of the second aerosol provision device 
changing an aspect of a user interface based on the determined identity of the first aerosol provision device and the second aerosol provision device to enable a selection from a user of one of the first aerosol provision device or the second aerosol provision device (see 911 of fig. 10 which enables the user to change the skin of a particular vape device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cameron to the modified device of Newton and Lee in order to better track nicotine consumption by multiple users.
Referring to Claim 13, Cameron also teaches changing an aspect of the user interface comprising displaying a first graphical representation which indicates the first aerosol provision device on a first portion of the user interface and a second graphical representation which indicates the second aerosol provision device on a second portion of the user interface (see 1122 and 1124 of fig. 11 which shows both vape devices battery percentage displayed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648